
	
		I
		111th CONGRESS
		2d Session
		H. R. 5391
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Hensarling (for
			 himself, Mr. Bachus, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To revise the requirements regarding congressional
		  testimony for the Federal Housing Finance Oversight Board.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Housing Finance Oversight
			 Board Increased Transparency Act of 2010.
		2.Congressional
			 testimonySubsection (e) of
			 section 1313A of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4513a) is amended—
			(1)in the matter
			 preceding paragraph (1)—
				(A)by striking
			 On an annual basis and inserting Not less frequently than
			 annually; and
				(B)by striking
			 Congress and inserting the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate; and
				(2)by inserting after
			 and below paragraph (6) the following new flush matter:
				
					If at any
				time either enterprise receives funds from the Department of the Treasury under
				the Amended and Restated Senior Preferred Stock Purchase Agreement, dated
				September 26, 2008, amended May 6, 2009, and further amended December 24, 2009,
				between the United States Department of the Treasury and each enterprise, the
				Board shall testify before each of the Committees referred to in the preceding
				sentence before the conclusion of the calendar quarter during which such
				enterprise received such funds regarding the matters referred to in this
				subsection and such receipt of funds, and any testimony pursuant to this
				sentence during a year shall be considered to satisfy the requirement, for such
				year, under the preceding sentence to testify not less frequently than
				annually..
			
